TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00653-CV


                                  Susan Hostetter, Appellant

                                              v.

                    The Estate of Kerstin Detenbeck, Deceased, Appellee


                FROM THE 33RD DISTRICT COURT OF LLANO COUNTY
          NO. 21515, THE HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Susan Hostetter has filed an unopposed motion to dismiss this appeal.

We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Dismissed on Appellant’s Motion

Filed: November 18, 2022